Citation Nr: 1450114	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-05 026A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to reimbursement for repair of an automatic transmission of a 2003 Dodge Caravan.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to July 1978 and from September 1996 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Department of Veterans Affairs (VA) Medical Center in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran's eligibility for automobile adaptive equipment was established many years ago, due to his service-connected residuals of vertebral fractures, which have caused quadriplegia.

2.  The Veteran's service-connected disabilities render him unable to operate a motor vehicle.

3.  The claimed automatic transmission does not qualify as reimbursable automobile adaptive equipment.


CONCLUSION OF LAW

The criteria for reimbursement for payment for repair of an automatic transmission of the Veteran's 2003 Dodge Caravan have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2014); 38 C.F.R. §§ 17.156, 17.157 (2014); VHA Handbook 1173.4, Automobile Adaptive Equipment Program (Oct. 30, 2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  As will be discussed in further detail below, the Board finds that under the facts of the present case, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law) aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  VA also has no further duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); cf. Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").  Moreover, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.

II.  Analysis

The Veteran is seeking reimbursement for automotive services on the automatic transmission for his 2003 Dodge Caravan.  The Veteran, who is quadriplegic and unable to drive, argues in essence that VHA Handbook 1173.4 is overly restrictive in providing reimbursement for "operational equipment" such as an automatic transmission only for Veterans who are able to drive the automobile in question. 

Under 38 U.S.C.A. § 3902, the relevant statutes governing provision of automotive adaptive equipment to eligible veterans, VA may provide, or assist in providing, an eligible person with an automobile or other conveyance, and necessary adaptive equipment.  38 U.S.C. § 3901 defines "adaptive equipment" as including, but not limited to, 

power steering, power brakes, power window lifts, power seats, and special equipment necessary to assist the eligible person into and out of the automobile or other conveyance.  Such term also includes (A) air-conditioning equipment when such equipment is necessary to the health and safety of the veteran and to the safety of others, regardless of whether the automobile or other conveyance is to be operated by the eligible person or is to be operated for such person by another person; and (B) any modification of the size of the interior space of the automobile or other conveyance if needed because of the physical condition of such person in order for such person to enter or operate the vehicle.

Further, 38 U.S.C. § 3902(c) states that the VA will "repair, replace, or reinstall adaptive equipment deemed necessary for the operation of an automobile or other conveyance acquired in accordance with the provisions of this chapter, and ... for any automobile or other conveyance which an eligible person may previously or subsequently have acquired." 

VA's implementing regulations provide that automobile adaptive equipment may be authorized if the Under Secretary for Health or designee determines that such equipment is deemed necessary "to insure that the eligible person will be able to operate the automobile or other conveyance in a manner consistent with such person's safety and so as to satisfy the applicable standards of licensure established by the State of such person's residency or other proper licensing authority."  38 C.F.R. § 17.156.  Further, when addressing what constitutes "adaptive equipment" for VA compensation purposes, 38 C.F.R. § 17.157 specifies that 

Adaptive equipment includes, but is not limited to, a basic automatic transmission, power steering, power brakes, power window lifts, power seats, air-conditioning equipment when necessary for the health and safety of the veteran, and special equipment necessary to assist the eligible person into or out of the automobile or other conveyance, regardless of whether the automobile or other conveyance is to be operated by the eligible person or is to be operated for such person by another person; and any modification of the interior space of the automobile or other conveyance if needed because of the physical condition of such person in order for such person to enter or operate the vehicle.

In order to implement the above regulations, VA's Veterans Health Administration (VHA) published VHA Handbook 1173.4.  VHA Handbook 1173.4, paragraph 7c, distinguishes between "operational equipment" such as an automatic transmission and "non-operational equipment" such as equipment needed to get into and out of the vehicle.  Specifically, Handbook 1173.4, Paragraph 7c, provides that no "operational equipment, e.g., automatic transmission, power brakes, power steering, hand controls, modifications of the driver's area, etc., may be furnished to a veteran who is eligible for adaptive equipment if the veteran does not desire to drive, or if the veteran cannot drive because of the severity of the disability, e.g., total blindness, advanced multiple sclerosis, high level quadriplegic, etc."  Id.    

The facts in this case are not in dispute.  The Veteran has long been service connected at a total rating for fractures of the vertebrae equating to loss of use of the hands and feet.  He is quadriplegic and cannot drive; he requires a driver to operate his vehicle for him.  He filed a claim in July 2009 for reimbursement of repairs made to the automatic transmission of his 2003 Dodge Caravan, claiming that the automatic transmission qualifies as "adaptive equipment" under the relevant statutes and regulations and that he is therefore entitled to reimbursement for repairs to the equipment.  The VA Medical Center denied the claim, citing the VHA Handbook in concluding that, because the Veteran does not himself drive the vehicle, he is not eligible for reimbursement for repairs to the automatic transmission, which is classified as "operational equipment" in the VHA Handbook.   

The Veteran contends that the VHA Handbook provisions are overly restrictive and that the relevant statutes and regulations do not differentiate between driving and non-driving veterans in setting out eligibility for automotive adaptive equipment.  In so arguing, the Veteran selectively quotes from 38 C.F.R. § 17.167, contending that the regulation provides "a basic automatic transmission ... regardless of whether the automobile or other conveyance is to be operated by the eligible person or is to be operated for such person by another person."  However, the Board finds that the Veteran's editing excludes an important distinction made in both the statute and the regulation.  As set forth above, 38 U.S.C.A. § 3901 clearly differentiates between automotive adaptive equipment available for every qualified veteran, which includes equipment such as power steering and power brakes, and limits available adaptive equipment for non-driving veterans to air-conditioning equipment and modifications of the interior space of a vehicle.  The Board finds that this differentiation is properly enacted through 38 C.F.R. § 17.167, which specifies that adaptive equipment available for non-driving veterans includes only the special equipment necessary to assist the eligible person into or out of the automobile or other conveyance.  VHA Handbook 1173.4, paragraph 7c, implements these laws and regulations by classifying automatic transmissions as "operational equipment" available only to veterans who are able to operate the automobiles in question.  The Board finds that the distinction between operational and non-operational equipment made by the VHA Handbook is valid interpretation of the distinction set forth in 38 U.S.C.A. § 3902 and implemented in 38 C.F.R. § 17.167.  This is in accordance with the Supreme Court's holding in Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837 (1984) (requiring deference to the government's reasonable regulatory interpretation of the governing statute).

The Board acknowledges that the Veteran also makes an argument about the phrase "operation and use" of the vehicles in question, as that phrase is used in 38 C.F.R. § 17.155 (2014).  However, as that regulation governs not provision or repair of adaptive equipment but the safety guidelines to be followed in providing such equipment, the Board finds that argument unavailing.  

In sum, the Board finds that, because the Veteran is not able to operate the vehicle in question, the power transmission for the vehicle is not "adaptive equipment" as that term is used in both statute and regulation.  Because the Board finds that the VHA Handbook's provisions are a valid interpretation and implementation of 38 U.S.C.A. §§ 3901 and 3902 and 38 C.F.R. § 17.167, the Board concludes that the Veteran is not entitled to reimbursement for repair of "operational equipment" such as an automatic transmission, as set forth in VHA Handbook 1173.4.  The claim is denied.


ORDER

Entitlement to reimbursement for payment for repair of an automatic transmission of a 2003 Dodge Caravan is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


